Case 1:18-cv-25460-RS Document 1-4 Entered on FLSD Docket 12/28/2018 Page 1 of 43




         COMPOSITE
          EXHIBIT 1

      43380091;1
      Case 1:18-cv-25460-RS
               CONTRACT WITHDocument 1-4MEDICARE
                              ELIGIBLE    Entered on FLSD Docket
                                                   ADVANTAGE     12/28/2018
                                                              (MA)          Page 2 of 43
                                                                    ORGANIZATION
             PURSUANT TO SECTIONS 1851 THROUGH 1859 OF THE SOCIAL SECURITY ACT
            FOR THE OPERATION OF A MEDICARE ADVANTAGE COORDINATED CARE PLAN(S)
                                                CONTRACT
                                                      Between
                    Centers for Medicare & Medicaid Services (hereinafter referred to as CMS)
                                                        and
                                        MEDICA HEALTHCARE PLANS, INC.
                                  (hereinafter referred to as the MA Organization)


CMS and the MA Organization, an entity which has been determined to be an eligible Medicare Advantage
Organization by the Administrator of the Centers for Medicare & Medicaid Services under 42 CFR §422.503, agree
to the following for the purposes of §§ 1851 through 1859 of the Social Security Act (hereinafter referred to as
the Act):

(NOTE: Citations indicated in brackets are placed in the text of this contract to note the regulatory authority for
certain contract provisions, All references to Part 422 are to 42 CFR Part 422.)
        Case 1:18-cv-25460-RS Document 1-4 Entered on FLSD Docket 12/28/2018 Page 3 of 43
                                                     Article I
                                                 Term of Contract


The term of this contract shall be from the date of signature by CMS' authorized representative through
December 31, 2016, after which this contract may be renewed for successive one-year periods in accordance with
42 CFR §422.505(c) and as discussed in Paragraph A of Article VII below. [422.505]

This contract governs the respective rights and obligations of the parties as of the effective date set forth above,
and supersedes any prior agreements between the MA Organization and CMS as of such date. MA organizations
offering Part D benefits also must execute an Addendum to the Medicare Managed Care Contract Pursuant to §§
1860D-1 through 1860D-43 of the Social Security Act for the Operation of a Voluntary Medicare Prescription Drug
Plan (hereafter the "Part D Addendum"). For MA Organizations offering MA-PD plans, the Part D Addendum
governs the rights and obligations of the parties relating to the provision of Part D benefits, in accordance with its
terms, as of its effective date.


                                                    Article II
                                              Coordinated Care Plan


A. The MA Organization agrees to operate one or more coordinated care plans as defined in 42 CFR
§422.4(a)(1)(iii)), including at least one MA-PD plan as required under 42 CFR 422.4(c), as described in its final
Plan Benefit Package (PBP) bid submission (benefit and price bid) proposal as approved by CMS and as attested
to in the Medicare Advantage Attestation of Benefit Plan and Price, and in compliance with the requirements of
this contract and applicable Federal statutes, regulations, and policies (e.g., policies as described in the Call
Letter, Medicare Managed Care Manual, etc.).

B. Except as provided in paragraph (C) of this Article, this contract is deemed to incorporate any changes that are
required by statute to be implemented during the term of the contract and any regulations or policies
implementing or interpreting such statutory provisions.

C. CMS will not implement, other than at the beginning of a calendar year, requirements under 42 CFR Part 422
that impose a new significant cost or burden on MA organizations or plans, unless a different effective date is
required by statute. [422.521]

D. If the MA Organization had a contract with CMS for Contract Year 2015 under the contract ID number
designated above, this document is considered a renewal of the existing contract. While the terms of this
document supersede the terms of the 2015 contract, the parties' execution of this contract does not extinguish or
interrupt any pending obligations or actions that may have arisen under the 2015 or prior year contracts.

E. This contract is in no way intended to supersede or modify 42 CFR, Part 422. Failure to reference a regulatory
requirement in this contract does not affect the applicability of such requirements to the MA organization and
CMS.


                                              Article III
                     Functions To Be Performed By Medicare Advantage Organization


A. PROVISION OF BENEFITS

   1. The MA Organization agrees to provide enrollees in each of its MA plans the basic benefits as required
under 42 CFR §422.101 and, to the extent applicable, supplemental benefits under 42 CFR §422.102 and as
established in the MA Organization's final benefit and price bid proposal as approved by CMS and listed in the MA
Organization Plan Attestation of Benefit Plan and Price, which is attached to this contract. The MA Organization
agrees to provide access to such benefits as required under subpart C in a manner consistent with professionally
recognized standards of health care and according to the access standards stated in 42 CFR §422.112.

                                                                                                               4t.




Dreci    e‘f '71
     Case 1:18-cv-25460-RS Document 1-4 Entered on FLSD Docket 12/28/2018 Page 4 of 43




C. BENEFICIARY PROTECTIONS

   1. The MA Organization agrees to comply with all requirements in 42 CFR 0 Part 422, Subpart M governing
coverage determinations, grievances, and appeals. [422.504(a)(7)]

   2. The MA Organization agrees to comply with the confidentiality and enrollee record accuracy requirements in
42 CFR §422.118.
       Case 1:18-cv-25460-RS Document 1-4 Entered on FLSD Docket 12/28/2018 Page 5 of 43




         ..v




k.




11.snc, /1 /Nf 11
          Case 1:18-cv-25460-RS Document 1-4 Entered on FLSD Docket 12/28/2018 Page 6 of 43




D•meic$   C nf 11                                                                             1111111
      Case 1:18-cv-25460-RS Document 1-4 Entered on FLSD Docket 12/28/2018 Page 7 of 43




Connn g. rsf 11                                                                           1=11E11
Case 1:18-cv-25460-RS Document 1-4 Entered on FLSD Docket 12/28/2018 Page 8 of 43




                                                                                    A




 rtf '11                                                                                =NM=
Case 1:18-cv-25460-RS Document 1-4 Entered on FLSD Docket 12/28/2018 Page 9 of 43




Q i-, c 'Dl                                                                         MIIIIIIIIIIIIIII
Case 1:18-cv-25460-RS Document 1-4 Entered on FLSD Docket 12/28/2018 Page 10 of 43




0 nf 11                                                                              ME11111•11111
    Case 1:18-cv-25460-RS Document 1-4 Entered on FLSD Docket 12/28/2018 Page 11 of 43




    61;




Onnn I    n   '11
     Case 1:18-cv-25460-RS Document 1-4 Entered on FLSD Docket 12/28/2018 Page 12 of 43




OnrIn 11   ,f   11                                                                        EMICE3
    Case 1:18-cv-25460-RS Document 1-4 Entered on FLSD Docket 12/28/2018 Page 13 of 43




                                                                                         h
                                                                                         et




D=nn 1') nf 71
     Case 1:18-cv-25460-RS Document 1-4 Entered on FLSD Docket 12/28/2018 Page 14 of 43




Dt-o. I
Case 1:18-cv-25460-RS Document 1-4 Entered on FLSD Docket 12/28/2018 Page 15 of 43
         Case 1:18-cv-25460-RS Document 1-4 Entered on FLSD Docket 12/28/2018 Page 16 of 43




Dont:.    C                                                                                   IMAM
       Case 1:18-cv-25460-RS Document 1-4 Entered on FLSD Docket 12/28/2018 Page 17 of 43




ID.nenct 1   a   nf   71                                                                    IM   ME
        Case 1:18-cv-25460-RS Document 1-4 Entered on FLSD Docket 12/28/2018 Page 18 of 43




,f69,




Dnei.        11
     Case 1:18-cv-25460-RS Document 1-4 Entered on FLSD Docket 12/28/2018 Page 19 of 43




                                                                                          N'044;




Dmn.n I Q
        Case 1:18-cv-25460-RS Document 1-4 Entered on FLSD Docket 12/28/2018 Page 20 of 43




D•nt'-o.n, 1 CI esf 11
        Case 1:18-cv-25460-RS Document 1-4 Entered on FLSD Docket 12/28/2018 Page 21 of 43




D,nc,   111 o-sf 11
    Case 1:18-cv-25460-RS
In witness whereof, the parties Document  1-4 this
                                hereby execute Entered  on FLSD
                                                   contract.      Docket 12/28/2018 Page 22 of 43

This document has been electronically signed by:



FOR THE MA ORGANIZATION


BRIAN THOMPSON



Contracting Official Name



8/28/2015 11:43:02 AM



Date

                                                   4000 Ponce de Leon Blvd.
                                                   Suite 650
MEDICA HEALTHCARE PLANS, INC.                      CORAL GABLES, FL 33146


Organization                                       Address



FOR THE CENTERS FOR MEDICARE & MEDICAID SERVICES




                                                   9/11/2015 1:04:06 PM


Kathryn A. Coleman                                 Date
Director
Medicare Drug and Health
Plan Contract Administration Group,
Center for Medicare




Onnc2. 11 rtf '11
     Case 1:18-cv-25460-RS Document
               CONTRACT WITH        1-4MEDICARE
                              ELIGIBLE  Entered onADVANTAGE
                                                   FLSD Docket(MA)
                                                               12/28/2018 Page 23 of 43
                                                                   ORGANIZATION
             PURSUANT TO SECTIONS 1851 THROUGH 1859 OF THE SOCIAL SECURITY ACT
            FOR THE OPERATION OF A MEDICARE ADVANTAGE COORDINATED CARE PLAN(S)
                                                CONTRACT
                                                      Between
                    Centers for Medicare & Medicaid Services (hereinafter referred to as CMS)
                                                        and
                                        MEDICA HEALTHCARE PLANS, INC.
                                  (hereinafter referred to as the MA Organization)


CMS and the MA Organization, an entity which has been determined to be an eligible Medicare Advantage
Organization by the Administrator of the Centers for Medicare & Medicaid Services under 42 CFR §422.503, agree
to the following for the purposes of §§ 1851 through 1859 of the Social Security Act (hereinafter referred to as
the Act):

(NOTE: Citations indicated in brackets are placed in the text of this contract to note the regulatory authority for
certain contract provisions. All references to Part 422 are to 42 CFR Part 422.)




C'onn 1 nf 11                                                                                                 oe-A,g•
       Case 1:18-cv-25460-RS Document 1-4 Entered on FLSD Docket 12/28/2018 Page 24 of 43
                                                     Article I
                                                 Term of Contract


The term of this contract shall be from the date of signature by CMS' authorized representative through
December 31, 2017, after which this contract may be renewed for successive one-year periods in accordance with
42 CFR §422.505(c) and as discussed in Paragraph A of Article VII below. [422.505]

This contract governs the respective rights and obligations of the parties as of the effective date set forth above,
and supersedes any prior agreements between the MA Organization and CMS as of such date. MA organizations
offering Part D benefits also must execute an Addendum to the Medicare Managed Care Contract Pursuant to §§
1860D-1 through 1860D-43 of the Social Security Act for the Operation of a Voluntary Medicare Prescription Drug
Plan (hereafter the "Part D Addendum"). For MA Organizations offering MA-PD plans, the Part D Addendum
governs the rights and obligations of the parties relating to the provision of Part D benefits, in accordance with its
terms, as of its effective date.


                                                    Article II
                                              Coordinated Care Plan


A. The MA Organization agrees to operate one or more coordinated care plans as defined in 42 CFR
§422.4(a)(1)(iii)), including at least one MA-PD plan as required under 42 CFR 422.4(c), as described in its final
Plan Benefit Package (PBP) bid submission (benefit and price bid) proposal as approved by CMS and as attested
to in the Medicare Advantage Attestation of Benefit Plan and Price, and in compliance with the requirements of
this contract and applicable Federal statutes, regulations, and policies (e.g., policies as described in the Call
Letter, Medicare Managed Care Manual, etc.).

B. Except as provided in paragraph (C) of this Article, this contract is deemed to incorporate any changes that are
required by statute to be implemented during the term of the contract and any regulations or policies
implementing or interpreting such statutory provisions.

C. CMS will not implement, other than at the beginning of a calendar year, requirements under 42 CFR Part 422
that impose a new significant cost or burden on MA organizations or plans, unless a different effective date is
required by statute. [422.521]

D. If the MA Organization had a contract with CMS for Contract Year 2016 under the contract ID number
designated above, this document is considered a renewal of the existing contract. While the terms of this
document supersede the terms of the 2016 contract, the parties' execution of this contract does not extinguish or
interrupt any pending obligations or actions that may have arisen under the 2016 or prior year contracts.

E. This contract is in no way intended to supersede or modify 42 CFR, Part 422. Failure to reference a regulatory
requirement in this contract does not affect the applicability of such requirements to the MA organization and
CMS.


                                              Article III
                     Functions To Be Performed By Medicare Advantage Organization


A. PROVISION OF BENEFITS

   1. The MA Organization agrees to provide enrollees in each of its MA plans the basic benefits as required
under 42 CFR §422.101 and, to the extent applicable, supplemental benefits under 42 CFR §422.102 and as
established in the MA Organization's final benefit and price bid proposal as approved by CMS and listed in the MA
Organization Plan Attestation of Benefit Plan and Price, which is attached to this contract. The MA Organization
agrees to provide access to such benefits as required under subpart C in a manner consistent with professionally
recognized standards of health care and according to the access standards stated in 42 CFR §422.112.




Onn.     nf 11
       Case 1:18-cv-25460-RS Document 1-4 Entered on FLSD Docket 12/28/2018 Page 25 of 43




                                                                                                             zpri:



C. BENEFICIARY PROTECTIONS

   1, The MA Organization agrees to comply with all requirements in 42 CFR 0 Part 422, Subpart M governing
coverage determinations, grievances, and appeals. [422.504(a)(7)]

   2. The MA Organization agrees to comply with the confidentiality and enrollee record accuracy requirements in
42 CFR §422.118.




Onnn    nf 11
        Case 1:18-cv-25460-RS Document 1-4 Entered on FLSD Docket 12/28/2018 Page 26 of 43




'tty.




Dm,. A ,-F
     Case 1:18-cv-25460-RS Document 1-4 Entered on FLSD Docket 12/28/2018 Page 27 of 43




IDnmnIz ne
           Case 1:18-cv-25460-RS Document 1-4 Entered on FLSD Docket 12/28/2018 Page 28 of 43




D.nt-otn   a   rsf 11                                                                           IIIMMINIIII
         Case 1:18-cv-25460-RS Document 1-4 Entered on FLSD Docket 12/28/2018 Page 29 of 43




Drici7     p-sf 11
     Case 1:18-cv-25460-RS Document 1-4 Entered on FLSD Docket 12/28/2018 Page 30 of 43




Dnn.c. Q nf 11
        Case 1:18-cv-25460-RS Document 1-4 Entered on FLSD Docket 12/28/2018 Page 31 of 43




/1,1O     "f   1
      Case 1:18-cv-25460-RS Document 1-4 Entered on FLSD Docket 12/28/2018 Page 32 of 43




D•nelc, 1r) "f   71                                                                        IIIIIIIIIIMO
        Case 1:18-cv-25460-RS Document 1-4 Entered on FLSD Docket 12/28/2018 Page 33 of 43




   ,


         .
4e2:2?:•:1..
        4k14'




W:4
        Case 1:18-cv-25460-RS Document 1-4 Entered on FLSD Docket 12/28/2018 Page 34 of 43




                                                                                     h;..,
                                                                                    .ra"
                                                                                    7


Dnrio      eNc   i
      Case 1:18-cv-25460-RS Document 1-4 Entered on FLSD Docket 12/28/2018 Page 35 of 43




Dmnn I ''   rsf 11                                                                         Nall=
     Case 1:18-cv-25460-RS Document 1-4 Entered on FLSD Docket 12/28/2018 Page 36 of 43




Ipmnn 1A nf
     Case 1:18-cv-25460-RS Document 1-4 Entered on FLSD Docket 12/28/2018 Page 37 of 43




Dnes. 1C rsf 11
       Case 1:18-cv-25460-RS Document 1-4 Entered on FLSD Docket 12/28/2018 Page 38 of 43




Df-1 c, I   a r‘f   11
     Case 1:18-cv-25460-RS Document 1-4 Entered on FLSD Docket 12/28/2018 Page 39 of 43




D=t-i. 17 nf 11                                                                           =MAIM
    Case 1:18-cv-25460-RS Document 1-4 Entered on FLSD Docket 12/28/2018 Page 40 of 43




Omn., 10   "-se   11
         Case 1:18-cv-25460-RS Document 1-4 Entered on FLSD Docket 12/28/2018 Page 41 of 43




DnrIc,   10   f
         Case 1:18-cv-25460-RS Document 1-4 Entered on FLSD Docket 12/28/2018 Page 42 of 43




D, n n   lri   nf 11
    Case 1:18-cv-25460-RS
In witness whereof, the parties Document  1-4 this
                                hereby execute Entered on FLSD
                                                   contract.     Docket 12/28/2018 Page 43 of 43

This document has been electronically signed by:


FOR THE MA ORGANIZATION


BRIAN THOMPSON



Contracting Official Name



8/31/2016 9:23:47 AM



Date

                                                   4000 Ponce de Leon Blvd.
                                                   Suite 650
MEDICA HEALTHCARE PLANS, INC.                      CORAL GABLES, FL 33146


Organization                                       Address



FOR THE CENTERS FOR MEDICARE & MEDICAID SERVICES




                                                   9/15/2016 3:03:52 PM


Kathryn A. Coleman                                 Date
Director
Medicare Drug and Health
Plan Contract Administration Group,
Center for Medicare




rThnnn   rsf
